FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay3, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Divisional performance The operating profit/(loss)(1) of each division is shown below. Quarter ended 31 March 31 December 31 March £m £m £m Operating profit/(loss) before impairment losses by division UK Retail UK Corporate Wealth 61 92 53 International Banking Ulster Bank 76 75 84 US Retail & Commercial Retail & Commercial Markets Direct Line Group 89 84 Central items Core Non-Core 6 Group operating profit before impairment losses Impairment losses by division UK Retail 80 93 UK Corporate Wealth 5 16 10 International Banking 55 37 35 Ulster Bank US Retail & Commercial 19 23 19 Retail & Commercial Markets 16 22 2 Central items - 8 34 Core Non-Core Group impairment losses Note: Operating profit/(loss) before own credit adjustments, Payment Protection Insurance costs, Interest Rate Hedging Products redress and related costs, regulatory fines, integration and restructuring costs, (loss)/gain on redemption of own debt, write-down of goodwill and other intangible assets, Asset Protection Scheme, amortisation of purchased intangible assets, strategic disposals, bank levy, RFS Holdings minority interest and includes the results of Direct Line Group on a managed basis, which are included in discontinued operations in the statutory results until 12 March 2013 and as an associated undertaking thereafter. Divisional performance (continued) Quarter ended 31 March 31 December 31 March £m £m £m Operating profit/(loss) by division UK Retail UK Corporate Wealth 56 76 43 International Banking 94 97 Ulster Bank US Retail & Commercial Retail & Commercial Markets Direct Line Group 89 84 Central items Core Non-Core Group operating profit Quarter ended 31 March 31 December 31 March % % % Net interest margin by division UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Non-Core Group net interest margin 31 March 31 December £bn £bn Total funded assets by division UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Markets Other (primarily Group Treasury) Core Non-Core RFS Holdings minority interest Group Divisional performance (continued) 31 March 31 December 31 March £bn £bn Change £bn Change Risk-weighted assets by division UK Retail (3%) (8%) UK Corporate 1% 13% Wealth 2% (3%) International Banking (6%) 17% Ulster Bank 2% (4%) US Retail & Commercial 4% 1% Retail & Commercial - 4% Markets (13%) (23%) Other (primarily Group Treasury) 76% (7%) Core (2%) (4%) Non-Core (10%) (39%) Group before benefit of Asset Protection Scheme (3%) (10%) Benefit of Asset Protection Scheme - - - (100%) Group before RFS Holdings minority interest (3%) 3% RFS Holdings minority interest 18% 22% Group (3%) 3% Employee numbers by division (full time equivalents rounded to the nearest hundred) 31 March 31 December 31 March UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Markets Direct Line Group - Group Centre Core Non-Core Business Services Integration and restructuring Group UK Retail Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income Net fees and commissions Other non-interest income 14 17 29 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Analysis of income by product Personal advances Personal deposits Mortgages Cards Other 28 28 64 Total income Analysis of impairments by sector Mortgages 10 5 34 Personal 35 64 82 Cards 35 24 39 Total impairment losses 80 93 Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) by sector Mortgages - - 0.1% Personal 1.6% 2.9% 3.5% Cards 2.5% 1.7% 2.8% Total 0.3% 0.3% 0.6% UK Retail (continued) Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Return on equity (1) 25.5% 27.2% 24.0% Net interest margin 3.49% 3.60% 3.61% Cost:income ratio 53% 51% 50% 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - mortgages - 2% - personal (2%) (9%) - cards (4%) (2%) - 1% Loan impairment provisions - (4%) Net loans and advances to customers - 1% Risk elements in lending (4%) (4%) Provision coverage (2) 58% 58% - 58% - Customer deposits 2% 6% Assets under management (excluding deposits) 3% 7% Loan:deposit ratio (excluding repos) 100% 103% (300bp) 105% (500bp) Risk-weighted assets (3) - Credit risk (non-counterparty) (3%) (9%) - Operational risk - - (3%) (8%) Notes: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Divisional RWAs are based on a long-term conservative average secured mortgage probability of default methodology rather than the current lower point in time basis required for regulatory reporting. Key points During Q1 2013, UK Retail continued to make progress towards becoming a simpler, more customer focused business. On 18 March 2013, UK Retail announced its new strategy and the investment of £700 million in the business over the next 3-5 years, as part of its plans to build the best retail bank in the UK. The strategy focuses on understanding and responding to customers' needs, making banking easier and being fair and honest. At the heart of those plans is improving systems and processes to make it simpler for customers to do business with us and to free up more time to coach and develop customer facing teams. UK Retail (continued) Key points (continued) In Q1 2013, UK Retail implemented a new Telephony Desktop System across all of its Customer Contact Centres, giving staff all the information they need to help customers on one screen, saving customer time and improving the experience. In addition, mortgage advisors attended extensive training courses and were re-accredited during Q1 2013 to help ensure customers receive the best possible outcome to meet their financial needs. The division also launched a new Specialist Financial Advice business for customers who require advice about their investment and protection needs. Through quality advice from fully accredited advisers, customers can make informed financial decisions. Further enhancements were made to UK Retail's mobile banking app, used by over two million customers. Customers can now open a savings account using the iPhone or iPad apps (a first in the UK), and the app also now includes the ability to pay any mobile phone contact who holds a VISA debit card. In February 2013, as a direct response to requests from customers, UK Retail launched a version of the app for customers with Windows phones which attracted top reviews on WindowsPhone.com, with more than 10,000 downloads in the first few days following launch. Q1 2013 compared with Q4 2012 · Operating profit of £477 million held up well, excluding the impact on income of fewer days in the quarter (£22 million) and the effect on expenses of higher FSCS levy charges (£22 million). Return on equity remained robust. · Mortgage balances remained flat as the direct sales force took part in a re-accreditation training exercise to help ensure optimal customer outcomes. Credit card balances reflected seasonal customer behaviour, although the interest-bearing balances remained stable. · Customer deposit balances increased by 2%, mainly due to strong current account and instant access savings performance, which helped drive a 3% reduction in the loan:deposit ratio to 100%. · Net interest income, down £46 million, reflected the result of fewer days in the quarter as well as continued lower rates on current account hedges. This, along with the non-recurrence of an internal funding benefit in Q4 2012, drove net interest margin 11 basis points lower to 3.49%. · Non-interest income increased by £7 million although investment advice income has been adversely impacted by the Retail Distribution Review (RDR). · Staff costs declined by a further 4% as a consequence of increased branch efficiency and automation which drove headcount reductions. Other direct costs were successfully controlled, with the increase due to a rise in the FSCS levy charge of £22 million. · Impairment losses declined by 14% reflecting slightly lower default levels and the recognition of improved recoveries on previously defaulted unsecured debt. · Risk-weighted assets fell by 3%, reflecting quality improvements and small balance reductions across the unsecured portfolio. UK Retail (continued) Key points (continued) Q1 2013 compared with Q1 2012 · Operating profit was resilient as impairments improved by £75 million, offsetting weaker income trends. · The loan:deposit ratio improved by 5%. ○ Mortgage balances increased by 2% reflecting strong growth in 2012. Personal lending balances declined by 9% largely as a result of continued customer deleveraging. ○ Customer deposits increased by 6% with strong instant access balance growth and a healthy 2012/13 ISA season. · Net interest income reflected the continuing roll-over of current account hedges at lower prevailing market rates and lower unsecured balances. · Non-interest income was affected by restructuring and retraining to meet industry-wide RDR regulatory changes. In addition, packaged account fees and credit card insurance income were lower. · Total costs remained stable as staff costs declined, reflecting headcount reductions of 1,800 offset by a higher FSCS levy and other regulatory charges. · Impairment losses declined, reflecting lower default rates. UK Corporate Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income Net fees and commissions Other non-interest income 57 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Analysis of income by business Corporate and commercial lending Asset and invoice finance Corporate deposits 73 87 Other Total income Analysis of impairments by sector Financial institutions 2 3 2 Hotels and restaurants 18 23 15 Housebuilding and construction 12 25 25 Manufacturing 8 10 - Private sector education, health, social work, recreational and community services 25 2 22 Property 69 71 30 Wholesale and retail trade, repairs 32 47 33 Asset and invoice finance 1 10 9 Shipping 8 42 2 Other 10 1 38 Total impairment losses UK Corporate (continued) Quarter ended 31 March 31 December 31 March Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) by sector Financial institutions 0.2% 0.2% 0.1% Hotels and restaurants 1.3% 1.6% 1.0% Housebuilding and construction 1.5% 2.9% 2.7% Manufacturing 0.7% 0.9% - Private sector education, health, social work, recreational and community services 1.1% 0.1% 1.0% Property 1.1% 1.1% 0.4% Wholesale and retail trade, repairs 1.5% 2.2% 1.5% Asset and invoice finance - 0.4% 0.3% Shipping 0.4% 2.2% 0.1% Other 0.1% - 0.6% Total 0.7% 0.9% 0.6% Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Return on equity (1) 10.7% 13.2% 16.2% Net interest margin 3.01% 2.97% 3.09% Cost:income ratio 50% 44% 44% UK Corporate (continued) 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - financial institutions (12%) (18%) - hotels and restaurants - (7%) - housebuilding and construction (9%) (16%) - manufacturing - - - private sector education, health, social work, recreational and community services 1% 2% - property (2%) (9%) - wholesale and retail trade, repairs 1% (5%) - asset and invoice finance 2% 11% - shipping 1% - - other 3% 3% - (3%) Loan impairment provisions - 14% Net loans and advances to customers - (3%) Total third party assets - (3%) Risk elements in lending (4%) 8% Provision coverage (2) 45% 45% - 43% 200bp Customer deposits (3%) - Loan:deposit ratio (excluding repos) 84% 82% 200bp 87% (300bp) Risk-weighted assets - Credit risk (non-counterparty) 1% 15% - Operational risk (2%) (2%) 1% 13% Notes: Divisional return on equity is based on divisional operating profit after tax, divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Key points In a challenging economic landscape, UK Corporate continued to support the UK economy and contribute to the communities it operates in. UK Corporate successfully completed the first of its Funding for Lending Scheme (FLS) phases in Q1 2013, surpassing the £2.5 billion of lending it had originally committed to. Since the scheme's inception, the division has supported over 19,000 Small and Medium Enterprises (SMEs) with over £3.2 billion of new FLS-related lending, £1.6 billion of which has already been drawn. These SME customers benefited from both lower interest rates and the removal of arrangement fees. Supporting UK economic growth, UK Corporate also used the FLS to provide targeted support to mid-sized manufacturers, reducing interest rates by more than 1% in some cases. UK Corporate (continued) Key points (continued) In Q1 2013, UK Corporate underlined its commitment to the communities it operates in by continuing the implementation of its Business Banking Enterprise Programme. Through its Start-Up Surgeries, Mobile Business School and Business Academy the Programme offers support and advice to aspiring entrepreneurs, new start-up businesses and established SMEs looking to grow. In Q1 2013, UK Corporate began the national rollout of the Start-Up Surgeries and Business Academy which, since their launch, have already supported over 1,300 customers. In Q1 2013, UK Corporate also expanded its Two Percent Club into the Midlands. A high-level networking group, the Two Percent Club aims to develop more women into senior business leaders in the UK and further underscores UK Corporate's longstanding commitment to helping women achieve their business goals. Q1 2013 compared with Q4 2012 · Operating profit fell by 16%, with revenues 8% lower than the more buoyant Q4 2012. This was partially offset by lower impairments (down 21%), with improving trends in the SME portfolio. · Net interest income was down 2% mainly as a result of fewer days in the quarter. Deposit margin compression, due to a continuation of low yields, was largely offset by an improvement in asset margins from selected sector re-pricing and back book refinancing. · Non-interest income declined by 17%, mainly from lower revenue share from Markets hedging activities, the non-repeat of equity investment gains of £19 million in Q4 2012, higher derivative close-out charges associated with impaired assets, up £11 million, and subdued transaction services. · Expenses were 5% higher, reflecting costs of £17 million provided for customer remediation. Excluding these, expenses were broadly in line with lower revenue-related costs offset by the implementation of revised internal charging arrangements, which resulted in UK Corporate taking an increased share of branch network costs. · Impairments fell by 21% in the quarter, with fewer significant individual cases and improving trends in the SME market. · Lending balances remained broadly flat over the course of Q1 2013, whilst absorbing targeted reductions in the commercial property sector. · Risk-weighted assets increased by 1% to £87 billion following further regulatory changes to models relating to the market-wide slotting approach on real estate. UK Corporate (continued) Key points (continued) Q1 2013 compared with Q1 2012 · Operating profit fell 27%, with continuing pressure on liability margins and with small increases in costs and impairments. Return on equity fell to 10.7%, reflecting the fall in operating profit and higher risk-weighted assets. · Net interest income decreased by 7%, primarily driven by continuing pressure on liability margins and the non-repeat of income deferral benefits of £28 million in Q1 2012. This was partially offset by improvements in asset margins. · Non-interest income was 15% lower, reflecting a decline in Markets revenue share, and derivative close-out charges up £14 million. · Total expenses increased by 2% as a result of customer remediation costs of £17 million and increased branch network charges, partially offset by lower revenue-related and staff incentive costs. · Impairments were slightly higher than in Q1 2012, which had benefited from a higher latent provision release. · Risk-weighted assets were 13%, or £10 billion, higher as a result of significant increases in market-wide regulatory capital model requirements and increases to default risk weights in other models. Wealth Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income Net fees and commissions 89 89 93 Other non-interest income 15 18 18 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses 61 92 53 Impairment losses Operating profit 56 76 43 Analysis of income Private banking Investments 49 55 53 Total income Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Return on equity (1) 12.1% 16.7% 9.0% Net interest margin 3.55% 3.69% 3.67% Cost:income ratio 78% 68% 82% Note: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Wealth (continued) 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - mortgages - 5% - personal 4% (16%) - other (4%) 59% 1% 2% Loan impairment provisions - - Net loans and advances to customers 1% 2% Risk elements in lending 50% 50% Provision coverage (1) 43% 44% (100bp) 38% 500bp Assets under management (excluding deposits) 7% (2%) Customer deposits 2% 3% Loan:deposit ratio (excluding repos) 43% 44% (100bp) 44% (100bp) Risk-weighted assets - Credit risk (non-counterparty) 1% (5%) - Market risk 100% 100% - Operational risk - - 2% (3%) Note: Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Key points Q1 2013 delivered an improved performance compared with the prior year, driven by lower expenses and a significant fall in impairments. The period saw further execution of the division's strategy for generating new prospects through improved banker coverage, with senior hires in Asia and Middle East. Revenue growth in Asian and Indian markets was buoyant as a result of growth in collateralised lending, following enhancements made to the programme in 2012. In the UK, clients have welcomed Coutts' new advice-led model. They have also been receptive to Coutts' differentiated approach, which delivers on the division's commitment to provide clients with the best service, advice and products based on their individual needs. Also in the UK, Coutts responded to client feedback and research with the launch of a new Coutts card suite, incorporating charge, credit and debit cards for both private and commercial banking clients and offering enhanced travel and international benefits plus multi-card functionality. During 2013, the Coutts business continues to focus on implementing and delivering the new divisional strategy outlined in 2011. Priorities include optimising newly introduced service models, driving out further benefits of the division's global technology platform and streamlining key client facing processes. Wealth (continued) Key points (continued) Q1 2013 compared with Q4 2012 · Operating profit was lower than in the prior quarter, in large part reflecting the reversion of staff expenses following a significant reduction in incentive costs in Q4 2012, partially offset by an improvement in impairments. · Net interest income reflected the continued impact of lower rates on UK deposit hedges. Small improvements in deposit and lending margins were more than offset by lower income on hedges, driving the net interest margin 14 basis points lower. · Investment in technology and the global platform infrastructure was reflected in lower non-staff expenses, as a result of efficiency gains, and higher staff expenses, as headcount was increased to support this investment as well as to support regulatory projects. The phasing of Financial Services Compensation Scheme levies and the timing of incentive accruals also pushed expenses higher. · Impairments fell by £11 million, reflecting the non-recurrence of one-off items in Q4 2012. · Client assets and liabilities increased by 3%. Assets under management increased by 7%, benefiting from a recovery in markets in Q1 2013. Deposit volumes increased by 2%, while lending remained stable. Q1 2013 compared with Q1 2012 · Operating profit increased, driven by a decrease in expenses and impairments, despite the continuation of a challenging income environment. · Income trends reflect the wider economic environment, with muted investment activity and lower rates available on UK deposit hedges. Non-interest income was also impacted by client transfers resulting from the disposal of the Latin American, Caribbean and African businesses. · Expenses decreased by £25 million, partially due to the non-repeat of an £8.75 million fine from the Financial Services Authority incurred in Q1 2012 and a fall in headcount. · Client assets and liabilities increased marginally. Assets under management were largely maintained as positive market movements offset net outflows of low margin custody assets and client transfers resulting from the disposal of the Latin American, Caribbean and African businesses. International Banking Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit 94 97 Of which: Ongoing businesses 94 Run-off businesses - 5 Analysis of income by product Cash management Trade finance 70 70 72 Loan portfolio Ongoing businesses Run-off businesses 1 2 5 Total income Analysis of impairments by sector Manufacturing and infrastructure 40 21 17 Property and construction - - Transport and storage 24 1 Telecommunications, media and technology - 3 9 Banks and financial institutions - - 12 Other 5 12 1 Total impairment losses 55 37 35 Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) 0.5% 0.4% 0.3% International Banking (continued) Key metrics Quarter ended 31 March 31 December 31 March Performance ratios (ongoing businesses) Return on equity (1) 5.2% 8.3% 7.5% Net interest margin 1.74% 1.62% 1.60% Cost:income ratio 69% 61% 72% 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) (2) 1% (20%) Loan impairment provisions - (50%) Net loans and advances to customers 1% 20% Loans and advances to banks 21% 45% Securities (4%) (38%) Cash and eligible bills (20%) 33% Other 9% 16% Total third party assets (excluding derivatives mark-to-market) 3% (15%) Risk elements in lending 50% (33%) Provision coverage (3) 60% 93% (3,300bp) 97% (3,700bp) Customer deposits (excluding repos) 2% 4% Bank deposits (excluding repos) (16%) (55%) Loan:deposit ratio (excluding repos) 90% 91% (100bp) 116% (2,600bp) Risk-weighted assets - Credit risk (non-counterparty) (5%) 19% - Operational risk (10%) (2%) (6%) 17% Notes: Divisional return on equity is based on divisional operating profit after tax, divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions), for the ongoing businesses. Excludes disposal groups. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Quarter ended 31 March 31 December 31 March £m £m £m Run-off businesses (1) Total income 1 2 5 Direct expenses 3 Operating profit/(loss) - 5 Note: Run-off businesses consist of the exited corporate finance business. International Banking (continued) Key points In Q1 2013, International Banking continued its progress in strengthening its balance sheet, in particular its liability composition. Performance, however, continued to be restricted by ongoing macroeconomic pressures. Despite these headwinds, the division has earned external recognition for its efforts in serving its customers' needs, helping RBS Group gain awards such as: · Best Trade Finance Bank in the UK (Global Finance Awards 2013). · Number Two in Sterling denominated Debt Capital Markets in Q1 2013 (Dealogic). International Banking continues its unwavering focus on its customers. It strives to build deeper long-term relationships, to understand its customers' business well and to develop solutions that help them succeed. As part of its commitment to treating customers fairly, the division has developed a framework to pro-actively redress any clients who might be adversely effected. Q1 2013 compared with Q4 2012 · Operating profit was down £61 million, or 39%, largely reflecting the normalisation of expenses following the downward adjustment to variable compensation in Q4 2012, together with higher impairments. · Income remained stable: ○ Loan portfolio income was up 8% following completion of one large hedging transaction. ○ Cash management decreased by 9%, driven by tighter spreads following the decline in both three month LIBOR and five year fixed rates across Europe. ○ Trade finance remained stable despite significant pressure on margins following increased competition in Asia. · Total expenses increased by £41 million, or 14%, mainly due to the normalisation of revenue-linked expenses following the downward revision to variable compensation in Q4 2012. · Impairments in Q1 2013 included a £38 million single-name provision. · Return on equity was 5.2%, compared with 8.3% in Q4 2012. Excluding the single-name impairment, return on equity was 7.2% in Q1 2013. · Customer deposits increased by £1 billion, with an improvement in the deposit profile as the business strategically reduced short-term deposits and increased operational balances, reducing future liquidity outflow risk. · Third party assets were up 3% as the impact of sterling weakening against the US dollar and euro more than offset reductions in the lending portfolio and increased levels of repayments. · Risk-weighted assets decreased by 6% reflecting an active reduction in higher risk exposures. This was partially offset by exchange rate movements. International Banking (continued) Q1 2013 compared with Q1 2012 · Operating profit was little changed as expense reductions offset the impact on income of the strategic reduction in the loan portfolio undertaken in 2012. · Income was 11% lower: ○ Loan portfolio income increased by 14%, mainly due to market movements associated with credit hedging activities. ○ Cash management income was affected by tighter deposit margins following reductions in both three month LIBOR and five year fixed rates across Europe. Payment fees were also lower, reflecting growth in electronic, lower-margin payments. · Expenses declined by £77 million, reflecting planned restructuring initiatives following the formation of the International Banking division in January 2012. Savings were achieved through headcount reduction and the run-off of discontinued businesses, with a resulting decrease in infrastructure support costs. Revenue-linked expenses also fell in line with the decrease in income. · Third party assets declined by 15%, reflecting targeted reductions in the lending portfolio carried out in 2012. · Customer deposits increased by 4% with a focus on growing operational balances. The net funding position improved with the loan:deposit ratio moving from 116% to 90%. · Bank deposits were down 55%, mainly as a result of lower short tenor balances, reflecting a strategic initiative to reduce liquidity outflow risk. · Risk-weighted assets increased by 17%, reflecting the impact of regulatory uplifts partially offset by successful mitigation through balance sheet reduction. Risk-weighted asset intensity in the loan book has increased significantly given the uplifts, which will result in strategic adjustments going forward. Ulster Bank Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income Net fees and commissions 34 36 38 Other non-interest income 20 15 11 Non-interest income 54 51 49 Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses 76 75 84 Impairment losses Operating loss Analysis of income by business Corporate 82 85 Retail 89 93 88 Other 37 34 24 Total income Analysis of impairments by sector Mortgages 90 Commercial real estate - investment 46 52 40 - development 14 17 14 Other corporate 75 97 Other lending 15 17 11 Total impairment losses Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) by sector Mortgages 1.8% 2.8% 4.3% Commercial real estate - investment 5.1% 5.8% 4.2% - development 8.0% 9.7% 7.0% Other corporate 3.8% 5.0% 5.6% Other lending 4.6% 5.2% 3.4% Total 2.9% 3.9% 4.6% Ulster Bank (continued) Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Return on equity (1) (13.5%) (20.9%) (25.8%) Net interest margin 1.85% 1.93% 1.87% Cost:income ratio 63% 65% 61% 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) Mortgages 3% (1%) Commercial real estate - investment - (5%) - development - (13%) Other corporate - (5%) Other lending - - 2% (2%) Loan impairment provisions 8% 35% Net loans and advances to customers 1% (6%) Risk elements in lending Mortgages 10% 36% Commercial real estate - investment - 60% - development - 33% Other corporate 9% 26% Other lending - - Total risk elements in lending 7% 36% Provision coverage (2) 53% 52% 100bp 53% - Customer deposits 3% 8% Loan:deposit ratio (excluding repos) 127% 130% (300bp) 147% (2,000bp) Risk-weighted assets - Credit risk - non-counterparty 2% (4%) - counterparty - (14%) - Market risk - 100% - Operational risk - - 2% (4%) Spot exchange rate - €/£ Notes: Divisional return on equity is based on divisional operating loss after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank (continued) Key points Ulster Bank delivered a significant improvement in operating results with reduced impairment charges, in line with the recent stabilisation of the macroeconomic environment in the Republic of Ireland, driving a 33% reduction in operating losses. The bank continued to work with customers in arrears to find sustainable solutions, and significant investment was made in specialist resourcing to support customers in financial difficulty. The progress made during 2012 to strengthen the balance sheet continued in Q1 2013 with deposit balances 7% higher than Q1 2012 on a constant currency basis. As a result the loan:deposit ratio further improved to 127% from 147% at Q1 2012. Ulster Bank continued to improve its support for customers. New services aimed at improving customer convenience included the launch of 'Anytime banking' for business customers, which represents further progress to simplify customers' day to day banking needs through digital channels. Q1 2013 compared with Q4 2012 · Operating loss decreased by £79 million to £164 million primarily reflecting a significant reduction in impairment losses. · Income fell by £4 million in the quarter largely driven by lower interest-earning assets, the cost of deposit growth at the end of 2012 and the impact of fewer days in the quarter. Net interest margin decreased by 8 basis points to 1.85%. · Expenses were £5 million lower with the impact of an impairment charge on own property assets in Q4 2012 partly offset by higher underlying pension charges and further investment in programmes to support customers in financial difficulty in Q1 2013. · Impairment losses declined by £78 million, 25%, while remaining elevated. Although risk elements in lending increased in both the mortgage and corporate portfolios, the pace of arrears formation has slowed, particularly in the mortgage book. Residential asset values have been stabilising over the past two to three quarters. · Customer deposits won during Q4 2012 were retained in Q1 2013 (flat on a constant currency basis) and the loan:deposit ratio fell further to 127%. Customer loan balances decreased by £0.6 billion, or by 2% in constant currency terms. Q1 2013 compared with Q1 2012 · Operating loss decreased by £146 million or 47%, driven by a significant improvement in impairment losses. · Net interest income fell by £11 million reflecting lower customer loan balances, the impact of an increased volume of impaired loans and the relatively high cost of deposit raising. Net interest margin declined by 2 basis points, despite the impact of initiatives to widen loan margins and re-price deposits. · Non-interest income increased by £5 million, holding up well despite the low levels of new business and muted market activity. Ulster Bank (continued) Key points (continued) Q1 2013 compared with Q1 2012 (continued) · Expenses showed a modest increase, reflecting investment in resources to support customers in arrears coupled with an increase in mandatory change requirements. Expenses continued to be managed efficiently with further progress made on initiatives to simplify the bank's operations. · Impairment losses decreased by £154 million, 39%, with a significant reduction in losses on the mortgage portfolio as underlying credit metrics improved and asset values began to stabilise. · The loan:deposit ratio further improved to 127% from 147% in Q1 2012. Loan balances declined by 4% in constant currency terms reflecting subdued demand for new lending coupled with customer action to reduce debt levels. Customer deposits increased by 7% at constant currency, largely driven by retail and SME balances, a key focus area in the bank's deposit gathering strategy. US Retail & Commercial (£ Sterling) Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income Net fees and commissions Other non-interest income 78 66 Non-interest income Total income Direct expenses - staff - other - litigation settlement - - Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Average exchange rate - US$/£ Analysis of income by product Mortgages and home equity Personal lending and cards 98 Retail deposits Commercial lending Commercial deposits Other 77 50 35 Total income Analysis of impairments by sector Residential mortgages 2 2 6 Home equity 19 13 22 Corporate and commercial Other consumer 22 24 3 Securities - 4 4 Total impairment losses 19 23 19 Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) by sector Residential mortgages 0.1% 0.1% 0.4% Home equity 0.6% 0.4% 0.6% Corporate and commercial (0.4%) (0.3%) (0.3%) Other consumer 1.0% 1.2% 0.2% Total 0.1% 0.2% 0.1% US Retail & Commercial (£ Sterling) (continued) Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Return on equity (1) 8.2% 9.0% 4.5% Adjusted return on equity (2) 8.2% 9.0% 8.4% Net interest margin 2.93% 2.90% 3.03% Cost:income ratio 73% 70% 84% Adjusted cost:income ratio (2) 73% 70% 72% 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - residential mortgages 3% - - home equity 4% (3%) - corporate and commercial 5% 11% - other consumer 6% 10% 5% 6% Loan impairment provisions - (25%) Net loans and advances to customers 5% 6% Total third party assets 6% 4% Investment securities (1%) (17%) Risk elements in lending - retail 13% 50% - commercial 33% 33% Total risk elements in lending 18% 44% Provision coverage (3) 22% 25% (300bp) 43% (2,100bp) Customer deposits (excluding repos) 5% 6% Bank deposits (excluding repos) (6%) (60%) Loan:deposit ratio (excluding repos) 86% 86% - 86% - Risk-weighted assets - Credit risk - non-counterparty 5% 1% - counterparty - (11%) - Operational risk 2% 2% 4% 1% Spot exchange rate - US$/£ Notes: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Excludes the litigation settlement in Q1 2012. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Key points ● Sterling weakened against the US Dollar, with the spot exchange rate at 31 March 2013 decreasing by 6% compared with 31 December 2012. ● Performance is described in full in the US dollar-based financial statements set out on pages 47 to 50. US Retail & Commercial (US Dollar) Quarter ended 31 March 31 December 31 March $m $m $m Income statement Net interest income Net fees and commissions Other non-interest income Non-interest income Total income Direct expenses - staff - other - litigation settlement - - Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Analysis of income by product Mortgages and home equity Personal lending and cards Retail deposits Commercial lending Commercial deposits Other 81 54 Total income Analysis of impairments by sector Residential mortgages 3 3 9 Home equity 29 21 35 Corporate and commercial Other consumer 34 39 6 Securities - 6 6 Total impairment losses 30 38 31 Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) by sector Residential mortgages 0.1% 0.1% 0.4% Home equity 0.6% 0.4% 0.6% Corporate and commercial (0.4%) (0.3%) (0.3%) Other consumer 1.0% 1.2% 0.2% Total 0.1% 0.2% 0.1% US Retail & Commercial (US Dollar) (continued) Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Return on equity (1) 8.2% 9.0% 4.5% Adjusted return on equity (2) 8.2% 9.0% 8.4% Net interest margin 2.93% 2.90% 3.03% Cost:income ratio 73% 70% 84% Adjusted cost:income ratio (2) 73% 70% 72% 31 March 31 December 31 March $bn $bn Change $bn Change Capital and balance sheet Loans and advances to customers (gross) - residential mortgages (3%) (4%) - home equity (3%) (8%) - corporate and commercial (1%) 5% - other consumer - 2% (2%) - Loan impairment provisions (20%) (33%) Net loans and advances to customers (1%) - Total third party assets (1%) (1%) Investment securities (7%) (21%) Risk elements in lending - retail 8% 56% - commercial (17%) (17%) Total risk elements in lending - 27% Provision coverage (3) 22% 25% (300bp) 43% (2,100bp) Customer deposits (excluding repos) (1%) 1% Bank deposits (excluding repos) (10%) (62%) Loan:deposit ratio (excluding repos) 86% 86% - 86% - Risk-weighted assets - Credit risk - non-counterparty (2%) (5%) - counterparty (14%) (20%) - Operational risk (5%) (4%) (2%) (5%) Notes: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of monthly average of divisional RWAs, adjusted for capital deductions). Excludes the litigation settlement in Q1 2012. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. US Retail & Commercial (US Dollar) (continued) Key points In Q1 2013, US R&C continued to focus on its back-to-basics strategy, concentrating on core banking products and competing on service and product capabilities rather than price. Consumer Banking continued to create greater convenience for its customers by addressing the shift in customer preferences and expanding its distribution presence. In Q1 2013, another 227 intelligent deposit machines were installed and additional web account opening enhancements were made. Expansion of the wealth and auto businesses continued, with the launch of Premier banking services to the Pittsburgh market and the ongoing increase of the auto dealer base (up 19% year on year). Consumer Banking also continued to grow and deepen customer relationships, evidenced by the upward trends in online banking usage, online bill pay and direct deposit penetration. Moreover, the number of deposit customers with a consumer loan product continued to increase (up 3% year on year) indicating more effective cross-sell efforts. To promote its thought leadership capabilities and to also help grow and deepen client relationships, Commercial Banking leveraged the 2013 M&A Outlook Research Study to develop an integrated marketing programme that includes industry webinars and targeted advertising campaigns. The division's strategic alliance with Oppenheimer further enhanced RBS Citizens commercial bankers' ability to drive forward relationships, ideas, and capabilities in the markets they serve. Corporate Finance & Capital Markets, which was launched in 2009, continued to take market share, not only from its regional competitors but also from the large money centre banks, moving up in the traditional Middle Market league tables from unranked in 2009 to sixth position as at Q4 2012. The Treasury Solutions division launched accessPAYMODE-X™, a business-to-business electronic settlement network. The product features improved efficiencies and security and provides web access and electronic delivery of remittance information. In partnership with NetSpend, a prepaid debit card provider, Treasury Solutions also launched a Commercial payroll card, which provides its clients' employees with an alternative to a payroll check. The card drives higher direct deposit participation, reduces overall payroll costs and minimizes exposure to check fraud. Q1 2013 compared with Q4 2012 · Operating profit of $292 million was resilient excluding the impact of a one-off $33 million pension gain in Q4 2012. · Net interest income was down 2% as favourable funding costs and commercial loan growth were more than offset by a smaller investment portfolio and consumer loan run-off. · Non-interest income was up $11 million, or 2%, reflecting higher securities gains offset by lower mortgage banking fees and deposit fees. · Excluding the one-off $33 million pension gain in Q4 2012, total expenses were flat, reflecting lower operational losses offset by phasing of the annual incentive plan accruals and a seasonal increase in payroll taxes. · Impairment losses were down $8 million, or 21%, reflecting lower impairments related to securities as well as a stable credit environment. US Retail & Commercial (US Dollar) (continued) Key points (continued) Q1 2013 compared with Q1 2012 · Operating profit of $292 million increased by $132 million, or 83%, and was broadly stable if adjusted for the $138 million litigation settlement in Q1 2012. · Net interest income was down 5% as the positive impact of commercial loan growth and lower funding costs was offset by the effect of prevailing economic conditions on asset yields and customer investment behaviour. · Loans and advances were up slightly with strong commercial loan growth mostly offset by planned run-off of long-term fixed-rate consumer products. · Customer deposits were up 1% with strong growth achieved in checking balances. Consumer checking balances grew by 2% while small business checking balances grew by 6% over the year. · Non-interest income was up $38 million, or 9%, reflecting higher securities gains partially offset by lower deposit and mortgage banking fees. · Excluding the $138 million litigation settlement in Q1 2012 relating to a class action lawsuit regarding the way overdraft fees were assessed on customer accounts prior to 2010, total expenses were broadly in line with Q1 2012. · Impairment losses were in line with Q1 2012. The credit environment remained broadly stable over the year. Markets Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income from banking activities 30 46 24 Net fees and commissions receivable 77 41 Income from trading activities Other operating income (net of related funding costs) 17 41 35 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Of which: Ongoing businesses Run-off businesses 4 Analysis of income by product Rates and investor products (IP) (1) Currencies Asset backed products (ABP) Credit markets Total income ongoing businesses Inter-divisional revenue share Run-off businesses - 10 Total income Memo - Fixed income and currencies Rates & IP/currencies/ABP/credit markets Less: primary credit markets Total fixed income and currencies Note: Following further review in Q4 2012, Investor Products and Equity Derivatives (IPED) operation was moved into Rates to form part of the Derivative Product Solutions (DPS) business. Includes IPED (31December 2012 - £(66) million; 31 March 2012 - £123 million) which are not included in fixed income and currencies. Markets (continued) Key metrics Quarter ended 31 March 31 December 31 March Performance ratios (ongoing businesses) Return on equity (1) 8.0% 3.6% 21.1% Cost:income ratio 72% 76% 50% Compensation ratio (2) 37% 16% 29% 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet (ongoing businesses) Loans and advances to customers (gross) 7% 11% Loan impairment provisions - - Net loans and advances to customers 7% 11% Net loans and advances to banks (3) 21% (8%) Reverse repos (3%) 11% Securities (2%) (15%) Cash and eligible bills (20%) - Other 71% (27%) Total third party assets (excluding derivatives mark-to-market) 1% (4%) Net derivative assets (after netting) (1%) (26%) Provision coverage (4) 76% 77% (100bp) 75% 100bp Customer deposits (excluding repos) (2%) (26%) Bank deposits (excluding repos) (4%) (5%) Risk-weighted assets - Credit risk - non-counterparty (11%) (17%) - counterparty (6%) (10%) - Market risk (9%) (31%) - Operational risk (38%) (38%) (13%) (23%) Notes: Divisional return on equity is based on divisional operating profit after tax, divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions), for the ongoing businesses. Compensation ratio is based on staff costs as a percentage of total income. Excludes disposal groups. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Markets (continued) Quarter ended 31 March 31 December 31 March Run-off businesses (1) £m £m £m Total income - 10 Direct expenses 5 Operating (loss)/profit 4 31 March 31 December 31 March Run-off businesses (1) £bn £bn £bn Total third party assets (excluding derivatives mark-to-market) Note: Run-off businesses consist of the exited cash equities, corporate broking and equity capital markets operations. Key points Q1 2013 featured uncertainty in the Eurozone, generated by both the situation in Cyprus and weak European growth figures, in contrast with Q1 2012 when the European Central Bank's (ECB's) Long Term Refinancing Operation (LTRO) boosted markets. This uncertainty contributed to difficult trading conditions with reduced client activity and margin contraction, particularly for the Rates and investor products franchise, although this was partially offset by a positive market in Asset Backed Products. RBS specific issues contributed to relative underperformance versus peers in the quarter. The continued focus on capital resulted in the division's risk-weighted assets falling below £100 billion in Q1 2013, moving towards the 2014 objective of £80 billion, on a Basel III basis, announced in February 2013. We continue to develop the details of this plan and will communicate those no later than at the half year results. Q1 2013 compared with Q4 2012 · Operating profit doubled to £278 million, driven by 62% growth in income and a continued focus on cost management. Staff expenses normalised following the significant reduction in variable compensation in Q4 2012 relating to the Group's LIBOR settlements. · Rates and investor products income was broadly flat. Client activity was subdued and risk appetite was lowered. Trading performance was weak in vanilla products although this was offset by an improved performance in Derivative Product Solutions. · The increase in Currencies was partly driven by an increase in volumes as clients responded to greater volatility. · Asset Backed Products rallied early in the quarter as investors renewed their search for yield, compared with a seasonally quiet Q4 2012, generating both client flow and mark to market gains on trading inventory. · The 33% increase in Credit Markets was driven by Flow Credit which benefited from a rally in credit assets at the beginning of Q1 2013. Income from Origination was slightly down on a positive Q4 2012. · Staff expenses normalised following the reduction in variable compensation recognised in Q4 2012 relating to the Group's LIBOR settlement. Other expenses continued to benefit from effective cost management and control of discretionary expenditure. Markets (continued) Q1 2013 compared with Q4 2012 (continued) · Impairments remained low, with asset quality stable. · The normal increase in third party assets compared with the seasonally low fourth quarter was limited by management's ongoing determination to reduce and de-risk the balance sheet. · Risk-weighted assets continued to fall, reflecting management's continued focus on risk reduction and a fall in operational risk. Q1 2013 compared with Q1 2012 · Market conditions were more challenging than a year earlier as heightened Eurozone uncertainty during Q1 2013 contrasted with the confidence boost from the ECB's LTRO in Q1 2012. A 29% reduction in staff costs helped to mitigate the income impact of the division's balance sheet realignment. · Rates and investor products declined, reflecting lower client volumes, de-risking and a weak trading performance. This contrasted with Q1 2012 which benefited from the impact of the LTRO and a heightened level of client activity. · Currencies continued to suffer from margin compression and subdued volumes in a competitive and diversified market. · Asset Backed Products benefited from investors' search for yield and a credit market rally in both Q1 2012 and Q1 2013. · Credit Markets declined following lower income in both Flow Credit, which benefited from the LTRO in Q1 2012, and Origination, where both corporate and financial client activity was lower. · Significant headcount reductions implemented during 2012, combined with a reduced level of performance-related pay, drove staff costs lower. Discretionary expenditure continued to be managed down, although other expenses increased as a result of higher legal costs. · Risk-weighted assets fell by £27 billion, demonstrating the division's commitment to reduce risk and manage down the balance sheet despite ongoing regulatory pressure. This was also reflected in the £12 billion fall in third party assets over the period. Direct Line Group Quarter ended Memo (1) 31 March 31 March (to 12 March) 31 December 31 March £m £m £m £m Income statement Earned premiums Reinsurers' share Net premium income Fees and commissions Instalment income 30 24 32 31 Other income 15 12 14 16 Share of profit as an associated undertaking (13 March 2013 - 31 March 2013) - 7 - - Total income Net claims Underwriting profit Staff expenses Other expenses Total direct expenses Indirect expenses - - - Technical result 69 62 81 Investment income 34 27 32 90 Operating profit 89 84 Note: To assist with review of DLG performance against prior periods the full three month income statement is also presented, including the period after 13 March 2013 the date from which the Group ceased to consolidate DLG. Key metrics Quarter ended 31 March 31 December 31 March Performance ratios Loss ratio (1) 64% 66% 69% Commission ratio (2) 10% 9% 12% Expense ratio (3) 23% 22% 25% Combined operating ratio (4) 97% 97% 106% Notes: Loss ratio is based on net claims divided by net premium income. Commission ratio is based on fees and commissions divided by net premium income. Expense ratio is based on expenses divided by net premium income. Combined operating ratio is the sum of the loss, commission and expense ratios. Direct Line Group (continued) Key points From 1 July 2012, Direct Line Group (DLG) has operated on a substantially standalone basis with distinct corporate functions and governance. During 2012, the DLG board became fully compliant with the UK Corporate Governance Code and an arm's length transitional services agreement was reached with RBS Group for residual services. The Group sold 34.7% of the share capital of DLG in October 2012 via an Initial Public Offering. On 13 March 2013, the Group sold a further 16.8% of the share capital of DLG and now holds 48.5% of the issued ordinary share capital in DLG and has ceded control in advance of the European Commission requirement to do so by the end of 2013. The Group is required to completely dispose of DLG by the end of 2014. Consequently, in the Q1 2roup results, DLG's results are recognised as a discontinued operation until 12 March 2013. From 13 March 2013, the interest in DLG still held by the Group is recognised as an associated undertaking and no longer as a discontinued operation. The period for which DLG's results are fully consolidated by RBSG is 21% shorter than previous quarters, resulting in a commensurate expected fall in most line items. The share of profit of associates mitigates this at the operating profit level as RBSG's share of profit after tax for the period 13 March 2013 to 31 March 2013 is included. An Interim Management Statement of the Q1 2013 results of DLG is available on DLG's company website. Q1 2013 compared with Q1 2012 · Operating profit for the full quarter of £103 million was £19 million, 23%, higher than 2012 as a fall in investment income of £56 million was more than offset by an improved technical result. · Investment income of £34 million was £56 million, 62%, lower than Q1 2012 due to non-repeat of gains, reduced reinvestment yields and a lower average investment asset base. · The improvement in the loss ratio was partially due to the absence of claims from major weather events in the first quarter of 2013, despite unseasonably cold weather across most of the UK. · The commission ratio improved by 200 basis points compared with Q1 2012 due to the non-repeat of payments to Tesco Personal Finance. · The expense ratio improved by 200 basis points reflecting lower expenses, due to the non-repeat of parallel running costs and the move to a fully stand-alone expense base, partially offset by lower net premium income. · The combined operating ratio of 97% improved by 900 basis points compared with 2012, driven by improvements in all ratios. Central items Quarter ended 31 March 31 December 31 March £m £m £m Central items not allocated Note: Costs/charges are denoted by brackets. Funding and operating costs have been allocated to operating divisions based on direct service usage, the requirement for market funding and other appropriate drivers where services span more than one division. Residual unallocated items relate to volatile corporate items that do not naturally reside within a division. Key points Q1 2013 compared with Q4 2012 · Central items not allocated represented a debit of £43 million compared with a credit of £118million in Q4 2012. · Significant items included a gain of £105 million on available-for-sale bond disposals versus the £187 million gain recorded in Q4 2012 and a £65 million credit relating to the Group's share of profit from its stake in Saudi Hollandi, which was previously held as a disposal group. · Other unallocated Group Treasury costs, including volatile items under IFRS, were £103 million, up from £26 million in Q4 2012. Q1 2013 compared with Q1 2012 · Central items not allocated represented a debit of £43 million compared with £170million in Q1 2012. · The movement is primarily due to lower unallocated costs in Group Treasury, down £97 million, higher gains on available-for-sale bond disposals, up £15 million and the £65 million credit relating to Saudi Hollandi. Non-Core Quarter ended 31 March 31 December 31 March £m £m £m Income statement Net interest income 59 Net fees and commissions 20 28 31 Income/(loss) from trading activities 45 Other operating income - rental income 48 47 - other (1) 8 Non-interest income Total income 93 Direct expenses - staff - operating lease depreciation - other Indirect expenses Operating (loss)/profit before impairment losses 6 Impairment losses Operating loss Note: Includes losses on disposals of £57 million (Q4 2012 - £115 million loss; Q1 2012 - £182million gain). Non-Core (continued) Quarter ended 31 March 31 December 31 March £m £m £m Analysis of income/(loss) by business Banking and portfolios International businesses 45 29 85 Markets 56 50 7 Total income 93 Income/(loss) from trading activities Monoline exposures Credit derivative product companies 3 1 Asset-backed products (1) 20 16 31 Other credit exotics 15 5 20 Equities - Banking book hedges 3 - Other 11 45 Impairment losses Banking and portfolios (2) International businesses 2 15 11 Markets Total impairment losses Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) (3) Banking and portfolios (4) 3.4% 5.0% 2.8% International businesses 0.8% 5.5% 2.1% Markets - - (0.8%) Total 3.3% 4.8% 2.7% Notes: Asset-backed products include super senior asset-backed structures and other asset-backed products. Includes Ulster Bank impairment losses of £242 million (Q4 2012 - £364 million; Q1 2012 - £264 million). Includes disposal groups. Ulster Bank - 7.4% (Q4 2012 - 11.3%; Q1 2012 - 7.7%). Banking and portfolios excluding Ulster Bank - 2.0% (Q4 2012 - 3.0%; Q1 2012 - 1.6%). Key metrics Quarter ended 31 March 31 December 31 March Performance ratio Net interest margin (0.25%) 0.29% 0.31% Non-Core (continued) Key metrics (continued) 31 March 31 December 31 March £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) (1) (6%) (28%) Loan impairment provisions - (2%) Net loans and advances to customers (8%) (33%) Total third party assets (excluding derivatives) (8%) (36%) Total third party assets (including derivatives) (8%) (36%) Risk elements in lending (1) (3%) (12%) Provision coverage (2) 54% 52% 200bp 49% 500bp Customer deposits (1) 4% (10%) Risk-weighted assets - Credit risk - non-counterparty (14%) (36%) - counterparty (14%) (46%) - Market risk (11%) (61%) - Operational risk 175% 175% (10%) (39%) Notes: Excludes disposal groups. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. 31 March 31 December 31 March £bn £bn £bn Gross customer loans and advances Banking and portfolios International businesses Risk-weighted assets Banking and portfolios International businesses Markets Third party assets (excluding derivatives) Banking and portfolios International businesses Markets Non-Core (continued) Third party assets (excluding derivatives) 31 December Run-off Disposals/ restructuring Drawings/ roll overs Impairments FX 31 March Quarter ended 31 March 2013 £bn £bn £bn £bn £bn £bn £bn Commercial real estate - Corporate - SME - Retail - - - Other - Markets - - Total (excluding derivatives) 30 September Run-off Disposals/ restructuring Drawings/ roll overs Impairments FX 31 December Quarter ended 31 December 2012 £bn £bn £bn £bn £bn £bn £bn Commercial real estate - Corporate SME - - - Retail - - Other - Markets - - Total (excluding derivatives) Note: Disposals of £0.3 billion have been signed as at 31 March 2013 but are pending completion (31 December 2012 - £0.2billion; 30 September 2012 - £0.2 billion). 31 March 31 December 31 March Commercial real estate third party assets £bn £bn £bn UK (excluding NI) Ireland (ROI and NI) Spain Rest of Europe USA RoW Total (excluding derivatives) Non-Core (continued) Quarter ended 31 March 31 December 31 March £m £m £m Impairment losses by donating division and sector (1) UK Retail Personal - 2 Total UK Retail - 2 UK Corporate Manufacturing and infrastructure 2 1 7 Property and construction 60 8 55 Transport 9 2 Financial institutions 1 Lombard - 15 10 Other 2 53 6 Total UK Corporate 72 56 77 Ulster Bank Commercial real estate - investment 47 91 84 - development Other corporate 38 16 34 Other EMEA 2 1 4 Total Ulster Bank US Retail & Commercial Auto and consumer 13 19 9 Cards - 5 SBO/home equity 27 22 18 Residential mortgages 2 4 3 Commercial real estate Commercial and other 3 Total US Retail & Commercial 39 44 28 International Banking Manufacturing and infrastructure 3 6 Property and construction 85 96 86 Transport 7 51 13 Telecoms, media and technology 3 5 16 Financial institutions 75 Other 8 9 Total International Banking 80 Other Wealth 1 - Central items - 1 1 Total Other 1 1 - Total impairment losses Note: Impairment losses include those relating to AFS securities; sector analyses above include allocation of latent impairment charges. Non-Core (continued) 31 March 31 December 31 March £bn £bn £bn Gross loans and advances to customers (excluding reverse repurchase agreements) by donating division and sector UK Retail Personal - - Total UK Retail - - UK Corporate Manufacturing and infrastructure Property and construction Transport Financial institutions Lombard Other Total UK Corporate Ulster Bank Commercial real estate - investment - development Other corporate Other EMEA Total Ulster Bank US Retail & Commercial Auto and consumer Cards - - SBO/home equity Residential mortgages Commercial real estate Commercial and other - Total US Retail & Commercial International Banking Manufacturing and infrastructure Property and construction Transport Telecoms, media and technology Financial institutions Other Total International Banking Other Wealth - - Central items - - Total Other - - Gross loans and advances to customers (excluding reverse repurchase agreements) Non-Core (continued) Key points Non-Core third party assets fell to £53 billion, a reduction of £5 billion (£6 billion at constant currency), or 8% during the quarter and an overall reduction of £205 billion, or 79%, since the division was set up. This was achieved through a mixture of disposals, run-off and impairments. As of 31 March 2013, the Non-Core funded balance sheet was under 7% of the Group's funded balance sheet compared with 21% when the division was created. Non-Core remains on target to reach its third party asset target of c.£40 billion, a reduction of approximately 85% of its original portfolio, by the end of 2013. Q1 2013 compared with Q4 2012 · Third party assets were further reduced by £5 billion, or 8%, largely reflecting run-off of £5 billion and disposals of £2 billion, partially offset by an increase due to exchange rate and other movements of £2 billion. · Risk-weighted assets were £6 billion lower, principally driven by disposals and run-off. · An operating loss of £505 million was almost half of that in Q4 2012, principally due to significantly lower impairments, lower disposal losses and improved trading activity. · Impairment losses fell by £270 million to £433 million, with £122 million of this reduction from the Ulster Bank portfolio. Ulster Bank impairments increased from 52% to 56% of the Non-Core total impairment losses. · Income increased by £125 million principally as a result of improved income from trading activities (up £95 million with asset price improvements and tighter spreads on indices and corporate credit) and disposal losses (down £58 million to £57 million), partially offset by falling net interest income as a result of continued divestment and run-off. · Headcount declined by 16% to 2,600 reflecting run-off across the business. Q1 2013 compared with Q1 2012 · Third party assets fell by £30 billion, or 36%, largely reflecting disposals of £15 billion and run-off of £17 billion. The disposal of RBS Aviation Capital in Q2 2012 contributed c.£5 billion to this reduction. · Risk-weighted assets were £35 billion lower, principally driven by disposals, run-off and restructuring of existing positions. · Operating loss reflected higher disposal losses and lower rental income, largely offset by gains in trading income and improved impairments. · Impairment losses fell by £56 million to £433 million, principally reflecting provisions falling in line with the reducing size of the portfolio. Ulster Bank impairments increased from 54% to 56% of the Non-Core total. · Trading income improved by £315 million. Overall income reflected £57 million of disposal losses in Q1 2013 compared with gains on disposal of £182 million in Q1 2012 and £120 million lower rental income (largely due to the disposal of RBS Aviation Capital in Q2 2012). · Costs decreased by £98 million, largely as a result of a £56 million reduction in operating lease depreciation predominantly due to the disposal of RBS Aviation Capital in Q2 2012. · Since Q1 2012 headcount decreased by 1,700, or 40%, reflecting divestment activity and run-off across the business. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
